J-A14032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KASHIF M. ROBERTSON                        :
                                               :
                       Appellant               :   No. 232 MDA 2021

                Appeal from the Order Entered January 29, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002276-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KASHIF M. ROBERTSON                        :
                                               :
                       Appellant               :   No. 233 MDA 2021

             Appeal from the PCRA Order Entered February 11, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002276-2017


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: JULY 25, 2022

        In these consolidated appeals, Kashif M. Robertson appeals from the

January 29, 2021 order denying his motion for time-credit, and the February

11, 2021 order dismissing his petition filed pursuant to the Post Conviction



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14032-22


Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.             After careful review, we

affirm.

        The factual background of this case is not relevant to our disposition and

need not be reiterated here. The procedural history of this case, as gleaned

from the certified record, is as follows: On August 8, 2019, Appellant pled

guilty to one count of possession of a controlled substance1 at docket No. CP-

22-CR-0002276-2017 and was sentenced that same day to 6 to 23 months’

imprisonment, with 6 months’ credit for time-served from January 5 to June

5, 2017. Appellant did not file a direct appeal to this Court.

        The trial court subsequently learned that Appellant had already been

awarded time credit from January 5 to December 22, 2017 by the Honorable

Deborah E. Curcillo at a previous docket, No. CP-22-CR-0002526-2012, and

thus the time credit in the instant matter constituted double credit.

        Following the filing and denial of a litany of pro se motions, Appellant

filed his first pro se PCRA petition on October 15, 2020, and counsel was

appointed to represent him. Appellant’s most recent amended PCRA petition

was filed on December 28, 2020.                On January 14, 2021, the PCRA court

provided Appellant with notice of its intention to dismiss his petition without a

hearing, pursuant to Pa.R.Crim.P. 907(1).




____________________________________________


1   35 P.S. § 780-113(a)(16).


                                           -2-
J-A14032-22


        About the same time, Appellant filed a pro se “Motion to Compel the

Imposition of Originally Imposed Time Credit,” arguing he was entitled to

time-credit from January 5 to December 22, 2017. The PCRA court denied

this motion on January 29, 2021. Thereafter, on February 11, 2021, the PCRA

court entered an order dismissing Appellant’s PCRA petition and all the

amendments thereto.

         On February 16, 2021, Appellant filed two timely pro se notices of

appeal, which were docketed in this Court at Nos. 232 MDA 2021 and 233

MDA 2021. Appellant’s appeal at No. 232 MDA 2021 is from the PCRA court’s

January 29, 2021 order denying his motion for time-credit; the appeal at No.

233 MDA 2021 is from the PCRA court’s February 11, 2021 order dismissing

his PCRA petition. This Court consolidated the appeals sua sponte on March

26, 2021, and counsel entered his appearance on Appellant’s behalf that same

day.2

        Preliminarily, we note that to the extent Appellant attempts to raise any

challenges with respect to imposition of time-credit, we find that his claim is

moot. The record reflects that Appellant was sentenced on August 8, 2019 to

6 to 23 months imprisonment, with 6 months’ credit for time-served, and has

since completed serving his sentence.




____________________________________________


2The record reflects that Appellant and the PCRA court have complied with
Pa.R.A.P. 1925.

                                           -3-
J-A14032-22


      This Court has long recognized that where an appellant has completed

serving his sentence, he is no longer subject to any direct criminal

consequences and any challenge to the sentence imposed is moot and

incapable of review.   Commonwealth v. Schmohl, 975 A.2d 1144, 1149

(Pa.Super. 2009) (stating, “[u]nder Pennsylvania law, if Appellant completed

the aggregate maximum term of imprisonment while his appeal was pending,

he would not be subjected to any direct criminal consequences and his

challenge to the legality of his sentence ... would be moot and incapable of

review.”); see also Commonwealth v. King, 786 A.2d 993, 996–997

(Pa.Super. 2001) (holding that a defendant’s challenge to the legality of his

sentence was moot where the sentence imposed had already been served and

there were no criminal or civil consequences), appeal denied, 812 A.2d

1228 (Pa. 2002). As a result, the matter is moot and incapable of review.

      We now turn to Appellant’s challenges to the PCRA court’s February 11,

2021 order dismissing his PCRA petition and various amendments thereto.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the


                                      -4-
J-A14032-22


PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).

       We must first consider the timeliness of Appellant’s PCRA petition

because it implicates the authority of this court to grant any relief.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation

omitted). If a petitioner fails to invoke a valid exception to the PCRA time-

bar, courts are without jurisdiction to review the petition or provide relief.

Commonwealth v. Spotz, 171 A.3d 675, 729 (Pa. 2017). All PCRA petitions,

including second and subsequent petitions, must be filed within one year of

when an Appellant’s judgment of sentence becomes final. See 42 Pa.C.S.A.

§ 9545(b)(1). “[A] judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S.A. § 9545(b)(3).

       Here, the record reveals that Appellant’s judgment of sentence became

final on September 9, 2019,3 30 days after the time period for filing a direct



____________________________________________


3 We note that, for purposes of this Court’s computation, Appellant would have
needed to file his appeal on or before Monday, September 9, 2019, because
September 8, 2019 fell on the weekend. See 1 Pa.C.S.A. § 1908 (stating
that, for computations of time, whenever the last day of any such period shall
fall on Saturday or Sunday, or a legal holiday, such day shall be omitted from
the computation).


                                           -5-
J-A14032-22


appeal with this Court expired. See Pa.R.A.P. 903. Accordingly, Appellant

had until September 9, 2020 to file a timely PCRA petition. See 42 Pa.C.S.A.

§ 9545(b)(1). Appellant’s instant petition was filed on October 15, 2020, and

is thus untimely, unless he can plead and prove that one of the three statutory

exceptions to the one-year jurisdictional time-bar applies.4

        In his brief to this court, Appellant fails to even acknowledge the

untimeliness of his petition, let alone invoke any of the statutory exceptions

to the PCRA time-bar set forth in Section § 9545(b)(1). See Appellant’s brief

at 1-3, 23-29.        Accordingly, the PCRA court and this Court are without



____________________________________________


4   The three statutory exceptions to the PCRA time-bar are as follows:

              (i)     the failure to raise the claim previously was the
                      result of interference by government officials
                      with the presentation of the claim in violation of
                      the Constitution or laws of this Commonwealth
                      or the Constitution or laws of the United States;

              (ii)    the facts upon which the claim is predicated
                      were unknown to the petitioner and could not
                      have been ascertained by the exercise of due
                      diligence; or

              (iii)   the right asserted is a constitutional right that
                      was recognized by the Supreme Court of the
                      United States or the Supreme Court of
                      Pennsylvania after the time period provided in
                      this section and has been held by that court to
                      apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii).



                                           -6-
J-A14032-22


judication to entertain any of Appellant’s PCRA claims. See Spotz, 171 A.3d

at 729.

      Furthermore, we note that because Appellant is no longer serving a

sentence of imprisonment, probation or parole for the crime, he is ineligible

for PCRA relief on this basis as well. 42 Pa.C.S.A. § 9543(a)(1)(i); see also

Commonwealth v. Descardes, 136 A.3d 493, 503 (Pa. 2016) (holding the

petitioner was no longer serving a sentence, so he was ineligible for PCRA

relief; the petitioner’s ineligibility deprived the court of jurisdiction to entertain

the petition); Commonwealth v. Williams, 977 A.2d 1174 (Pa.Super. 2009)

(explaining that once sentence is completed, petitioner is ineligible for PCRA

relief), appeal denied, 990 A.2d 730 (Pa. 2010). Based on the foregoing,

we discern no error on the part of the PCRA court in dismissing Appellant’s

petition.

      Accordingly, we affirm the January 29 and February 11, 2021 orders of

the PCRA court.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                                        -7-